IiiriLE, J.
An action upon an account for money had and received, and for the erection of improvements on land, is not sustained by evidence showing that the defendant sold land to the plaintiff and received a part of the purchase-money ; and that the latter, while in possession, made improvements on the premises and then abandoned the same from fear of personal violence on the part of the defendant.
Taking the evidence most strongly for the plaintiff, he did not establish the cause of action set forth in his petition, and therefore was not entitled to recover. Judgment reversed.

All the Justices concurring.